Title: To James Madison from Josef Yznardy, 20 February 1808
From: Yznardy, Josef
To: Madison, James



Respected Sir,
Cadiz 20th. February 1808.

On the other side please find Duplicate of what I had the honor to address you on the 13th. instant pr the Ship Manchester Capt. Reynolds, bound to Philadelphia; since when I have received from the Capn. General of this Department an official Letter, of which and of my answer thereto, I have the pleasure to enclose you Copies; not doubting in the least that the contents of my answer will merit your approbation.
It is positively reported that on the 29th. ultimo, a french Division from Rochefort a Ship and two frigates entered the Straights, that on the 10th. instant the Carthagena fleet  Ships and a Frigate had Sailed; and on the 9. an English division Seven Ships and  Frigates went in Search of them.
The Tribunal of Algeziras has taken no determination with respect to the Vessels detained there.  With Sentiments of high Consideration, I am with profound Respect Sir, Your most obedt. Servant

Josef Yznardy


Please find enclosed Mr. Moreno’s Answer.

